DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 14 April 2021. 
Claims 1, 16, and 17 were amended. Claims 1-17 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

Amended claim 1 recites the non-original limitation “determining that the source event has not already been correlated with a different conversion event”. There is insufficient support for the identified limitation. Applicant identifies [0038], [0041], [0042], [0049], and [0054] of the specification as support for the amendments at large. The only one of these disclosures which appears at all relevant to the identified limitation is [0054]. 
[0054] It should be noted that not every conversion event results counts as an attributed conversion. For example, S1E2 has no attributed conversion as there were no preceding unattributed ad events that can be considered the source of the conversion event. In particular, S1V2 does not count as the source for S1E2 since it occurred prior to S1E1. Similarly, S2E4 has no attributed conversion as there were no preceding unattributed ad events that can be considered the source of the conversion event. In particular, S2V3 does not count as the source for S2E4 since it occurred prior to S2E3. It should also be noted that if a conversion event (not shown) had a preceding unattributed Ad event as its source, but occurred after the expiry of the preceding unattributed event, the conversion event would not result in attributed conversion.

This disclosure does not once describe “determining that the source event has not already been correlated with a different conversion event.” The only possible connection between the limitation and the disclosure is the reference to “unattributed ad events”, for example: “S1E2 has no attributed conversion as there were no proceeding unattributed ad events.” One of ordinary skill in the art would not understand this to disclose, suggest, or support “determining that the source event has not already been correlated with a different conversion event”, because the specifics of the example suggests that “unattributed” does not mean “not already been correlated with a different conversion event.”
Note that in the excerpt of Fig. 4 provided below, that the conversion event S1E2 (“S1” meaning that it corresponds to a first subscriber) is proceeded by first subscriber events S1V1, S1C1, S1V2. The figure notes that S1C1 is already associated with S1E1. The figure also indicates that S1V1 is expired prior to S1E2. But S1V2 is not expired prior to S1E2 and is not already correlated with a different conversion event, and yet the example expressly indicates that S1E2 is not correlated with any event. Because the disclosure appears to use “unattributed” in a different sense from “not already been 


    PNG
    media_image1.png
    519
    893
    media_image1.png
    Greyscale


The remainder of the original disclosure similarly fails to support the identified limitation. Because the claims include a non-original limitation which does not appear to be supported by the original disclosure, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. Claims 16 and 17 are similarly rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites “providing an aggregate number of tracked attributions to another entity in an advertising chain.” The term “advertising chain” does not have an ordinary and customary meaning to those of ordinary skill in the art. The specification references an “advertising chain” once ([0042]), but does not either define or suggest the meaning of the term. Because the claims use a term which has no ordinary and customary meaning but does not define the meaning of the term, one of ordinary skill in the art would not be able to determine the scope of the claim. As such, the claim is indefinite. Claim 16 and 17 are similarly rejected. 

Claim 1 recites “aggregating a plurality of tracked attributions produced by the previous steps.” Prior to the identified limitation, the claims do not reference producing “tracked attributions” or “tracked attributions” at all. While one of ordinary skill in the art would understand a connection from the correlation of source events and conversion events to the “tracked attributions”, it would not be clear to one of ordinary skill in the art which specific steps are necessary to “produce attributions.” For example, it would not be clear whether the correlation step alone produces attribution, or whether any or all of the subsequent “determining” steps are also necessary to produce attributions. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claim 16 and 17 are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a method for measuring conversion, comprising: setting business rules defined by advertisers that determine when a conversion event qualifies for attribution to a source event, the setting step includes setting a predetermined amount of time after which a source event expires and can no longer be used for attribution; facilitating the serving of an advertisement to a first client, the first client being linked to a network provider subscriber account; sending a source event indicator from the first client after a predetermined source event associated with the advertisement has occurred, wherein the source event can be either a view based event or a click based event; storing the source event in a map table indicator along with a unique identifier associated with the first client; detecting a conversion event; sending a conversion event indicator along with the unique identifier in response to detecting the conversion event; correlating the source event with the conversion event using the unique identifier(s) from the source event indicator and the conversion event indicator, wherein data is utilized in the correlating step to determine that the conversion event indicator emanated from a second client that is also linked to the same network provider subscriber account as the first client, thereby correlating the source event with the conversion event; determining that the source event occurred before the conversion event; determining that the source event has not already been correlated with a different conversion event; determining that the source event has not expired under the business rules; aggregating a plurality of tracked attributions produced by the previous steps; and providing an aggregate number of tracked attributions to another entity in an advertising chain. These limitations set forth the concept of determining and reporting an advertising conversions according to rules. This concept plainly relates to marketing and advertising activity. As such this concept falls within the Methods of Organizing Human Activity grouping identified by the 2019 PEG. Therefore the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical applications. The claims recite a network provider database. Claims 16 and 17 further recite a system comprising a processor and a computer readable storage medium, which are used to implement the abstract idea. These elements are all recited at extreme levels of generality and are interpreted as generic computing devices. Under the 2019 PEG, the use of a client device and a server. This additional element does not reflect any improvement to the functioning of technology, nor does it require the use of a particular machine, nor does it effect a transformation of a particular article, nor does it apply the abstract idea in a meaningful way. Instead this additional element only generally link the abstract idea to the particular technological environment of computer network advertising. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to the particular technological environment of computer network advertising. Therefore the combination of additional elements do not integrate the abstract idea into a practical application. As the additional elements both individually and in combination do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
In step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element of a generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of the transmission of advertising information to and between a client device and a server. However, per MPEP 2106, receiving or transmitting data over a network is a well-known, routine, and conventional computer function. As such, this additional element does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 2014/0095297 A1) in view of Jindal et al. (US 2015/0154632 A1) and Shkedi (US 2010/0180013 A1). 

Regarding Claims 1, 16, and 17: O’Reilly discloses a method for measuring conversion in online digital advertising, comprising: 
setting business rules defined by advertisers that determine when a conversion event qualifies for attribution to a source event, the setting step including setting a predetermined amount of time after with a source event expires and can no longer be used for attribution (In some embodiments, the convertible database can be searched, at 410, only for convertible identifiers that have a time stamp (e.g., associated with an advertisement tag firing) within a predetermined period of the time received, at 519. For example, an advertiser interested in determining whether an advertisement results in a purchase may only be interested in purchases made within 24 hours of the user viewing an advertisement. Accordingly, in some embodiments, the convertible database is searched, at 410, only for convertible identifiers having a time stamp less than 24 hours before the indication of time received at 519. In other embodiments, the predetermined period of time can be any suitable period of time, such as, for example 5 minutes, 1 hour, 12 hours, 48 hours, 1 week, etc. See at least [0061]). 
facilitating the serving of an advertisement to a first client device, the first client device being linked to a network provider subscriber account (After receiving signal 303, the conversion tracking server 210 can generate an advertisement tag, at 208. See at least [0035]. Also: The advertisement server 220 can then send, to the user device 260, the advertisement, including the advertisement tag, as shown as signal 307. See at least [0038] and Fig. 2. Also: When the advertisement tag fires, it can cause the user device 160 to send an indication of receipt of the advertisement tag to the conversion tracking server 110. The indication of receipt can include … an IP address associated with the user device 160. See at least [0029]. Examiner’s note: The plain and ordinary meaning of a link between a device and an account includes any association between a device and an account. An IP address associates a device with the network provider account used to access a network. As such, a device with an IP address falls within the broadest reasonable interpretation of “the first client device being linked to a network provider subscriber account”). 
sending a source event indicator from the first client device to an event mapping server after a predetermined source event associated with the advertisement has occurred on the first client device, wherein the source event can be either a view based event or a click based event (The advertisement 
storing the source event indicator in a map table on the event mapping server along with a unique device identifier associated with the first client device (The indication of receipt can include the segment identifier, an indication of the time when the advertisement tag fired, a UA string associated with the user device 160, and/or an IP address associated with the user device 160. The conversion tracking server 110 can be operable to store the indication of receipt of the advertisement tag in a convertible database 105 in the memory 104. See at least [0029]. Also: Signal 309 can include the first segment identifier and/or the time the advertisement tag fired. Signal 309 can further include data associated with the user device 260. For example, signal 309 can include data that uniquely identifies the user device 260. See at least [0038]. Also: the conversion tracking server 210 can define an association between the first segment identifier (received in signal 309) and data associated with the user device 260 (e.g., in the convertible database 105, as described above with reference to FIG. 1). In this way, the conversion tracking server 210 can operably define an association between the first segment identifier and the user device 260. Because the first segment identifier can itself associated with the advertisement, the conversion tracking server 210 can thus be operable to define a record that the user device 260 received the advertisement (as shown as signal 307). See at least [0039]. Examiner’s note: The specification does not define the term “map table.” One of ordinary skill in the 
detecting a conversion event (In some embodiments, signal 311 can be associated with a conversion event. For example, signal 311 can be associated with a purchase from the merchant server 230 of a product featured in the advertisement delivered by the advertisement server 220 (signal 307). In such an example, signal 311 can be associated with a "confirmation page" requested by the user device 260 after completion of a purchase. As another example, signal 311 can be associated with requesting the front page associated with the merchant server 230 and/or any other information from the merchant server 230. See at least [0042] and Fig. 2. Also: When the conversion tag fires, at 219, the conversion tag can cause the user device 260 to send signal 319 to the conversion tracking server 210. Signal 319 can include the second segment identifier and/or the time the conversion tag fired. Signal 319 can further include data associated with the user device 260, such as the UDID, MAC address, ESN, IP address, and/or UA string. See at least [0048]).
sending a conversion event indicator to the event mapping server along with a unique device identifier in response to detecting the conversion event (The merchant server 230 can then send, to the user device 260, the content requested in signal 311, including the conversion tag, as shown as signal 317. When signal 317 is received by the user device 260, the content can be displayed, and the conversion tag can fire, at 219. When the conversion tag fires, at 219, the conversion tag can cause the user device 260 to send signal 319 to the conversion tracking server 210. Signal 319 can include the second segment identifier and/or the time the conversion tag fired. Signal 319 can further include data associated with the user device 260, such as the UDID, MAC address, ESN, IP address, and/or UA string. See at least [0048] and Fig. 2); 
correlating the source event with the conversion event using the unique device identifier(s) from the source event indicator and the conversion event indicator (identifying a conversion event can include determining whether an advertisement tag fired (at 218), matching the second segment identifier (received with signal 319) to the first segment identifier (received with signal 309), matching the device that sent signal 319 to the device that sent signal 309. See at least [0050]). 
wherein a database is utilized in the correlating step to determine that the conversion event indicator emanated from a second mobile application that is also linked to the same network provider subscriber account as the first client device, thereby correlating the source event with the conversion event without requiring the use of cookies (The conversion identifier can be compared to entries within the convertible database to determine whether a conversion occurred. See at least [0060]. Also: the method can determine whether the semi-unique device identifier of the conversion identifier matches the semi-unique device identifier of the convertible identifier, at 414. For example, the method can include determining whether the IP address … or a hash of the IP address … matches a similar identifier of the convertible identifier. See at least [0062]. Also: As another example, the user can cause the user device 260 to execute a mobile application that causes the user device 260 to send signal 301 requesting advertising content. The user can later close the application, access a web browser, and direct the web browser to the merchant server 230 (signal 311). See at least [0040]. Also see [0038] and [0048]. Also: the user device 260 may not be operable to store an HTML cookie when the advertisement is received in signal 307. See at least [0041]). 
determining that the source event occurred before the conversion event; determining that the source event has not expired under the business rules (In some embodiments, the convertible database can be searched, at 410, only for convertible identifiers that have a time stamp (e.g., associated with an advertisement tag firing) within a predetermined period of the time received, at 519. For example, an advertiser interested in determining whether an advertisement results in a purchase may only be interested in purchases made within 24 hours of the user viewing an advertisement. Accordingly, in some embodiments, the convertible database is searched, at 410, only for convertible identifiers having a time stamp less than 24 hours before the indication of time received at 519. See at least [0061]).
providing a tracked attribution to another entity in an advertising chain (if the conversion tracking server 210 identifies a conversion at 211, the conversion tracking server 210 can notify the advertisement server 220, the merchant server 230, and/or any other suitable device, for example, so that the advertiser can be properly billed for the converted advertisement. Similarly stated, the 
 at least one processor (See at least [0027] and Fig. 1) and a non-transitory computer readable storage medium (See at least [0027] and [0073]).

O’Reilly does not appear to disclose determining that the conversion event indicator emanated from a second client device that is also linked to the same network provider subscriber account as the first client device. However O’Reilly does expressly consider identifying conversion from a second client device (cross-device conversion events can be identified. For example, if a user uses a mobile device to view an advertisement and a traditional personal computer to complete a purchase, the systems, methods, and media described herein can be used to identify the conversion by, for example, associating the mobile device with the personal computer. See at least [0067]). 
O’Reilly provides a system for correlating an advertising event occurring on a first device and a conversion event occurring on a second application, where the first device and the application are both linked to a common account, which differs from the claimed invention by the substitution of O’Reilly’s second application with a second device. However, O’Reilly clearly demonstrates that the prior art already knew of determining correlating events across two different devices. One of ordinary skill in the art could have trivially substituted O’Reilly’s second device into the system of O’Reilly. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which could identify conversions across mobile devices and personal computers without the use of cookies (O’Reilly, [0067], [0005]). As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly. 

O’Reilly does not appear to disclose determining that the source event has not already been correlated with a different conversion event.
However, Jindal teaches determining that a source event has not already been correlated with a different conversion event (if a user has both clicks and views on an ad campaign, and later converts, the 
O’Reilly suggests a system which identifies conversion events across devices, upon which the claimed invention’s checking of whether an impression has already been associated with a conversion can be seen as an improvement. However, Jindal demonstrates that the prior art already knew of determining whether an impression has already been associated with a conversion so as to identify view-through conversion. One of ordinary skill in the art could have easily applied the techniques of Jindal to the system of O’Reilly to determine which impressions have already been associated with a click conversion. Further, one of ordinary skill in the art would have recognized that such an application of Jindal would have predictably resulted in an improved system which can identify cross device view-through conversions. As such, the application of Jindal would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teachings of Jindal. 

O’Reilly does not appear to disclose aggregating a plurality of tracked attributions produced or providing an aggregate number of tracked attributions to another entity in an advertising chain.
However, Jindal further teaches aggregating a plurality of tracked attributions and providing an aggregate number of tracked attributions to another entity (determining an aggregate number of 
O’Reilly and Jindal suggests a system which identifies and reports cross-device view through conversions, upon which the claimed invention’s aggregation of conversion can be seen as an improvement. Jindal further demonstrates that the prior art already knew of aggregating and reporting conversions. One of ordinary skill in the art could have trivially applied the techniques of Jindal to aggregate the identified view-through conversions of O’Reilly and Jindal. Further, one of ordinary skill in the art would have recognized that such an application of Jindal would have predictably resulted in an improved system which would provide conversion data in a more convenient form to advertisers. As such, the application of Jindal would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teachings of Jindal.

Further, O’Reilly does not explicitly disclose: a network provider database.
Shkedi describes a network provider database (logging of the allocation of IP addresses by the ISP is typically done using one or more computers or servers programmed for that purpose. See at least [0026]. 
O’Reilly and Jindal suggests a system for determining an online advertising conversion, which differs from the claimed invention through the substitution of O’Reilly’s generic database for a network provider database. However, Shkedi demonstrates that the prior art already new of using a network provider database in the context of associating online activity and user information. One of ordinary skill in the art could have trivially substituted Shkedi’s network provider database for O’Reilly’s and Jindal’s generic database. Further, one of ordinary skill in the art would recognize that such a substitution would have predictably resulted in a system determining an advertisement conversion at a network provider database. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teaching of Jindal and Shkedi. 

Regarding Claim 2: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein no cookies are placed on the client device by the method (In some embodiments, the user device 260 may not be operable to store an HTML cookie when the advertisement is received in signal 307. For example, if the advertisement is presented in a mobile application, cookies may not be enabled. Similarly, some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]). 

Regarding Claim 6: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the conversion event is selected from the group consisting of viewing an advertised product or service online, adding the product or service to a checkout cart or list, submitting an application, sending a query, or purchasing the advertised product or service (In some embodiments, signal 311 can be associated with a conversion event. For example, signal 311 can be associated with a purchase from the merchant server 230 of a product featured in the advertisement delivered by the advertisement server 220 (signal 307). In such an example, signal 311 can be associated with a "confirmation page" requested by the user device 260 after completion of a purchase. As another 

Regarding Claim 7: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the conversion event indicator is sent from the first client device to the event mapping server (The merchant server 230 can then send, to the user device 260, the content requested in signal 311, including the conversion tag, as shown as signal 317. When signal 317 is received by the user device 260, the content can be displayed, and the conversion tag can fire, at 219. When the conversion tag fires, at 219, the conversion tag can cause the user device 260 to send signal 319 to the conversion tracking server 210. Signal 319 can include the second segment identifier and/or the time the conversion tag fired. Signal 319 can further include data associated with the user device 260, such as the UDID, MAC address, ESN, IP address, and/or UA string. See at least [0048] and Fig. 2).

Regarding Claim 9: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first browser and the conversion event occurs on a second browser (The user device 160 can be operable to display advertising content to a user. For example, as described in further detail herein, a web browser or other application (executing on the processor 162) can cause the user device 160 to request advertising content, for example, from the advertising server 120. In response, the user device 160 can receive and display the advertisement. See at least [0021]. Also: For example, when a user directs a browser of the user device 160 to an address (e.g. a uniform resource locator (URL)) associated with the merchant server 130, the merchant server can transmit code (e.g., hypertext markup language (HTML)) operable to cause the user device to display the web content. See at least [0023]. Also: Similarly, some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]). 

Regarding Claim 10: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first browser and the conversion event occurs in a mobile application (a web browser (executing on a processor of the user device 260) can cause the 

Regarding Claim 11: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first mobile application and the conversion event occurs on a second mobile application (the user can cause the user device 260 to execute a mobile application that causes the user device 260 to send signal 301 requesting advertising content. The user can later close the application, access a web browser, and direct the web browser to the merchant server 230 (signal 311). See at least [0040]. Also: some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]). 

Regarding Claim 12: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first mobile application and the conversion events occurs on a browser (the user can cause the user device 260 to execute a mobile application that causes the user device 260 to send signal 301 requesting advertising content. The user can later close the application, access a web browser, and direct the web browser to the merchant server 230 (signal 311). See at least [0040]. Also: some mobile operating systems do not allow mobile web browsers to store cookies. See at least [0041]).

Regarding Claim 13: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses wherein the source event occurs on a first domain and the conversion event occurs on a second domain (FIG. 2 illustrates communication between a conversion tracking server 210, an advertisement server 220, a merchant server 230, and a user device 260. See at least [0033]. Also: The user device 260 can send a signal 301 to the advertisement server 220. Signal 301 can be a request for advertising content. Signal 301 can be generated by the user device 260, for example, in response to 

Regarding Claim 14: O’Reilly in view of Jindal and Shkedi teaches the above limitations. Additionally, O’Reilly discloses sending information about the conversion event to an entity that provided the advertisement (An indication of the conversion can then be sent, at 530, to, for example, an advertiser, which can, for example, allow advertiser can properly bill the merchant for an advertisement that drove a sale, provide statistics regarding advertisement success to the advertiser, the merchant, and/or any other suitable party. See at least [0063]). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 2014/0095297 A1) in view of Jindal et al. (US 2015/0154632 A1) and Shkedi (US 2010/0180013 A1), and further in view of Brown (US 2015/0310485 A1).

Regarding Claim 3: O’Reilly in view of Jindal and Shkedi teaches the above limitations. O’Reilly discloses wherein the detecting a conversion event comprises examining a browser signal (In some embodiments, signal 311 can be associated with a conversion event. For example, signal 311 can be associated with a purchase from the merchant server 230 of a product featured in the advertisement delivered by the advertisement server 220 (signal 307). In such an example, signal 311 can be associated with a "confirmation page" requested by the user device 260 after completion of a purchase. As another example, signal 311 can be associated with requesting the front page associated with the merchant server 230 and/or any other information from the merchant server 230. See at least [0042] and Fig. 2. Also: When the conversion tag fires, at 219, the conversion tag can cause the user device 260 to send signal 319 to the conversion tracking server 210. Signal 319 can include the second segment examining an HTTP header. 
However, Brown teaches examining an HTTP header (the method 400 proceeds to block 410, where the tracking engine 124 executing on the tracking server 122A collects the information stored in the tracking link 272 and/or obtains information from the HTTP header or message body received by the tracking server 122A. For example, the HTTP header may include the IP address and browser information for the end user computing device 162A by default. The tracking engine 124 stores the information received in the tracking link 272 and/or obtained from the HTTP header or message body as a user click record 422 (see FIG. 2B) in the user click records 126 stored in the tracking data store 125. … the device information associated with the end user computing device 162A stored in the user click record 422 may include the user's MAC address, IP address. See at least [0085]). 
O’Reilly, Jindal, and Shkedi suggest a system which detects an advertisement conversion, which differs from the claimed invention by O’Reilly’s generic extraction of information from a browser signal for the claimed examining of an HTTP header. However, Brown demonstrates that the prior art already contained the browser signal extraction technique of examining HTTP headers. One of ordinary skill in the art could have substituted Brown’s header techniques for O’Reilly’s generic techniques. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would use the HTTP header to identify the device involved with the conversion. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teaching of Jindal, Shkedi, and Brown. 
	
Regarding Claim 4: O’Reilly in view of Jindal, Shkedi, and Brown discloses the above limitations. Brown further teaches wherein an IP address is read from the HTTP header (the method 400 proceeds to block 410, where the tracking engine 124 executing on the tracking server 122A collects the information stored in the tracking link 272 and/or obtains information from the HTTP header or message body received by the tracking server 122A. For example, the HTTP header may include the IP address and browser 

Regarding Claim 5: O’Reilly in view of Jindal, Shkedi, and Brown discloses the above limitations. Additionally, O’Reilly discloses wherein the IP address is used as the unique device identifier associated with the conversion event indicator (For example, when the user device makes a purchase (or is used for any other suitable conversion action) the conversion tracking server can receive a segment identifier, the IP address, and the UA. In an instance where the segment identifier, the IP address, and the UA associated with the conversion event match the segment identifier, the IP address, and the UA associated with the advertisement, the conversion tracking server can be operable to identify an advertising conversion. See at least [0013]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 2014/0095297 A1) in view of Jindal et al. (US 2015/0154632 A1) and Shkedi (US 2010/0180013 A1), and further in view of Eulenstein et al. (US 2014/0365311 A1). 

Regarding Claim 8: O’Reilly in view of Jindal and Shkedi teaches the above limitations. O’Reilly does not explicitly disclose wherein a conversion event indicator is sent from a second client device to the mapping server. However, Eulenstein teaches wherein a conversion event indicator is sent from a second client device to the mapping server (FIG. 2 illustrates an example method 200 for associating an advertisement with an event. The method may begin at step 210, where a notification associated with an event is received by computing device. … The notification may be sent by … the advertiser or developer of the 
	O’Reilly, Jindal, and Shkedi suggest a conversion detection system which differs from the claimed invention by substitution of O’Reilly’s reception of a conversion indicator from the user device with the reception of a conversion indicator from some other device. However, Eulenstein demonstrates that the prior art already knew of receiving conversion indicators from third party devices in the context of conversion detection. One of ordinary skill in the art could have easily substituted Eulenstein’s third party source for the conversion indicator into O’Reilly’s system. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which could detect conversion without requiring user devices to report conversions, and thus detect conversions while using less data from user data plans. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teaching of Jindal, Shkedi, and Eulenstein. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly (US 2014/0095297 A1) in view of Jindal et al. (US 2015/0154632 A1) and Shkedi (US 2010/0180013 A1), and further in view of Singh et al. (US 2018/0053218 A1). 

Regarding Claim 15: O’Reilly in view of Jindal and Shkedi teaches the above limitations. O’Reilly does not explicitly disclose taking steps to not target and serve particular advertisements to the user of the first device based on the information about the conversion event.
However, Singh teaches taking steps to not target and serve particular advertisements to the user of the first device based on information about a conversion event  (In various embodiments, it is desirable to avoid sending an advertisement to an online system user that has already performed a conversion event specified in that advertisement. In an embodiment, the conversion event is related to purchasing in the past at least one product presented in the advertisement. … Disclosed embodiments include a method and an advertising system that controls a publisher of the online system 140 to block presentation of an advertisement to an online system user who has already performed a conversion event specified in 
O’Reilly, Jindal, and Shkedi suggest a system which detects an advertisement conversion and Singh provides a system which avoids serving advertisements to users who have already made a conversion. Between these reference the prior art includes every element claimed, with the sole difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have easily combined the advertising techniques of O’Reilly, Jindal, and Singh as claimed through known methods. And in such a combination, the techniques of O’Reilly and the techniques of Singh merely perform the same functions as they do separately. One of ordinary skill would have recognized that such a combination would have predictably resulted in an advertising system which could identify conversions made with mobile applications (O’Reilly, [0005] and [0006]) and subsequently avoid serving redundant advertisements to mobile users who have made purchase conversion. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of O’Reilly and the teaching of Jindal, Shkedi, and Singh. 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims1-17: Claims 1, 16, and 17 are amended herein to recite additional elements. These additional elements integrate the alleged abstract idea into a practical application and amount to significantly more than an abstract idea. 
Examiner’s Response: Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive. The amendments to claims 1, 16, and 17 further describe the abstract idea and do not set forth further additional elements. As such, applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1-17: Claims 1, 16, and 17 and the claims depending from claim 1 are not render obvious by O’Reilly in view of Shkedi.  
Examiner’s Response: Applicant's arguments filed 14 April 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 16, and 17. Additionally, Examiner notes that applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the office action mailed 14 October 2020. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-06-02